Citation Nr: 0424189	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-46 470 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
residuals of trauma to the cervical spine with 
radiculopathy at C-6, C-7, C-8 bilaterally prior to 
September 26, 2003.  

2.	Entitlement to an evaluation in excess of 20 percent for 
residuals of trauma to the cervical spine with 
radiculopathy at C-6, C-7, C-8 bilaterally on and 
subsequent to September 26, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1987 and from September 1990 to August 1991.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from rating actions from the Regional Office 
(RO) in Huntington, West Virginia. The September 1996 rating 
decision denied service connection for a headache condition 
to include as due to the veteran's service-connected cervical 
spine disability.  A November 1998 rating decision denied 
entitlement to an evaluation greater than 10 percent for the 
veteran's service-connected cervical spine disability.

In April 1998, the Board remanded the issue of entitlement to 
service connection for a headache condition secondary to 
service-connected residuals of trauma to the cervical spine 
to the RO for additional development.

Additionally, the Board notes that subsequent to the Board 
remand of April 1998 additional issues were certified on 
appeal, to include entitlement to service connection for a 
right hip disorder, a bilateral knee disorder, a bilateral 
foot disorder, a bilateral ankle disorder and the propriety 
of the initial 70 percent evaluation for PTSD with 
depression.  However, by letter received in August 2002, the 
veteran withdrew her appeals as to all issues but for those 
of secondary service connection for headaches and an 
increased rating for her cervical spine disability.  

In November 2002, the Board notified the veteran and her 
representative of changes to the applicable rating criteria 
governing the evaluation for intervertebral disc syndrome. In 
March 2003, the Board requested additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002) pertaining to the 
claims on appeal. Consequently, in April 2003, the Board 
received additional evidence.  

In a June 2003 decision the Board granted secondary service 
connection for headaches and remanded the issue of an 
increased rating for the cervical spine disability to the RO 
for further adjudication of this issue.  In September 2003 
the criteria for the evaluation of spine disabilities was 
revised.  In a rating decision of March 2003, the RO 
increased the evaluation for the veteran's cervical spine 
disability to 20 percent, effective September 26, 2003, the 
effective date of the change in the criteria for evaluating 
spine disabilities and confirmed and continued the 10 percent 
rating for the veteran's cervical spine disability prior to 
that date.  In a March 2004 supplemental statement of the 
case the RO notified the veteran and her representative of 
changes to the applicable rating criteria governing the 
evaluation for spine disabilities.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's cervical spine 
disability was manifested by complaints of pain and slight 
limitation in the cervical spine with complaints of 
intermittent pain, paresthesia, and weakness in the upper 
extremities and hands; no related neurological pathology was 
clinically demonstrated.  

2.  On and after September 26, 2003, the veteran's cervical 
spine disability was manifested by complaints of pain in the 
cervical spine, intermittent pain, paresthesia, and weakness 
in the upper extremities and hands, and limitation of 
cervical flexion to between 25 degrees and 30 degrees; no 
related neurological pathology was clinically demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for residuals of trauma to the cervical spine with 
radiculopathy at C-6, C-7, and C-8 bilaterally prior to 
September 26, 2003 have not been met.  U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (2002).  



2.  The criteria for an evaluation in excess of 20 percent, 
for residuals of trauma to the cervical spine with 
radiculopathy at C-6, C-7, and C-8 bilaterally on and after 
September 26, 2003 have not been met.  U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board notes that in Pelegrini v. Principi, No. 01-944, 
U.S. Vet App. (June 24, 2004) the United States Court of 
Appeals for Veterans Claims (Court) found that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

The record indicates that the RO informed the veteran of the 
provisions of the VCAA and its relevance to his current claim 
in a letter dated in March 2003.   That letter, in 
conjunction with the statement of the case of December 2000 
and the recent supplemental statement of the case informed 
the veteran of the evidence needed to substantiate her 
current claim who was responsible for obtaining what 
evidence.  The VCAA notice letter told the veteran of her 
responsibility for submitting evidence, and thereby put her 
on notice to submit all such evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was a remand so that the notice 
could be provided.  The veteran essentially received that 
remedy when the RO provided notice in June 2002.  VA has 
thereby met its obligation to notify the appellant of the 
evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining. See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It does not appear from a review of the record that, after 
further evidentiary development and an earlier Board remand, 
any clinical evidence relevant to the veteran's current 
appeal is available, but not yet associated with the claims 
folder.  In addition, pursuant to the VCAA, the veteran has 
received recent VA examinations in regard to her claim for an 
increased rating for her cervical spine disability.  The 
examiner had access to all the relevant evidence of record 
and provided medical findings relevant to the appellant's 
claim.  

                                                  I.  Factual 
Basis 

Service medical records reveal that the veteran injured her 
neck in January 1991 when she was struck by a bus.  Service 
connection for residuals of a trauma to the cervical spine 
with radiculopathy at C-6, C-7, and C-8, bilaterally, was 
granted in a rating action of May 1996.  A disability 
evaluation of 10 percent was granted for this disorder, 
effective October 30, 1995.  

VA clinical records reflect occasional treatment during the 
late 1990s for complaints that included pain in the cervical 
spine with weakness and numbness in the upper extremities and 
hands.  Nerve conduction studies conducted in July 1998 were 
reported to be normal.  It was noted that an earlier study 
performed in 1996 was also normal.  

On VA neurological examination in November 1998 the veteran's 
complaints included neck pain, dizziness, and intermittent 
numbness in the hands.  She gave a history of traumas to her 
neck while in the service.  It was reported that a MRI study 
conducted in August 1998 showed minimal degenerative changes 
in the cervical spine with a fused disc bulge at C5, C6, and 
C7.  There was mild neuroforaminal narrowing with no focal 
disc herniation or protrusion.  Examination revealed 
essentially normal strength and tone in the extremities with 
no atrophy noted in any muscle group.  Range of motion in all 
joints was within normal limits from a neurological 
perspective.  Deep tendon reflexes in the upper extremities 
were slightly brisk, but were not pathologically 
hyperreflexic in the upper extremities.  There was no clonus.  
Finger to nose testing and heel to shin tests were normal and 
the veteran walked and turned normally.  Sensory perception 
to vibration and pin stimulation was normal.  The diagnoses 
included paresthesia of the hands, no laboratory or 
neurological evidence of carpal tunnel syndrome or persistent 
neuropathy.  

The veteran was seen occasionally by the VA for treatment and 
physical therapy in 2000-2002 for complaints that included 
neck pain, shoulder pain, weakness in the left arm and 
numbness and tingling in the fingers of the left hand.  It 
was reported in August 2000 that the veteran had bruised her 
left shoulder in a series of automobile accidents in 1999 and 
2000 with the most recent in May 2000.  An x-ray of the 
cervical spine revealed normal cervical lordosis with mild 
entophyte formation bilaterally.  There was foramen 
encroachment bilaterally at the C5-6 level as well as some 
foraminal encroachment on the right at the C5-6 level.  In 
December 2000 the veteran was noted to have a mild decrease 
in neck rotation.  There were no neurological changes in any 
extremity.  The impressions included chronic cervical 
strain/sprain and degenerative joint disease of the cervical 
spine.  Similar findings were reported during treatment in 
October and November 2001.  

During VA treatment in September and October 2002 the veteran 
complained of electric shock like sensations in the upper 
extremities, as well as moderate pain in the paraspinal 
muscles of the cervical spin.  She also reported weakness, 
cramping, and paresthesias in the upper extremities and 
hands.  She was noted to have mild tenderness of the cervical 
paraspinal muscles a small degree of limited motion in the 
neck.  Strength was 4/5.  There were no neurologic changes in 
any extremity.  The veteran was provided with a TENS unit.  
Treatment for pain in the neck area continued in 2003.  

On VA neurological examination in April 2003 the veteran 
complained of daily pain in the neck and arms, as well as 
numbness in the hands.  Evaluation revealed the 
sternocleidomastoid and trapezius muscles to be strong and 
equal.  Evaluation of the extremities revealed no weakness, 
atrophy, or fasciculations.  Deep tendon reflexes were all 2+ 
and equal, except for triceps jerks, which were barely 
present.  Sensory examination is within normal limits, 
including 2-point discrimination of the fingers.  There were 
no cerebellar signs.  The diagnosis was cervical disc 
disease.  
During a VA orthopedic examination of April 2003 the veteran 
complained of pain centered at the base of the neck pain.  
She reported that she could lift 5 pounds, but not 10 pounds 
and she could not lift her arms above her head because that 
caused severe pain.  In addition, the veteran complained of 
intermittent paresthesia and radiation down her right arm and 
she developed a knot and spasms in her neck muscles if she 
has to do a lot of lifting.  She said that she had had severe 
symptoms of neck pain over the previous 4 months that had 
been much improved by physical therapy.  

Responding to questions raised by the examiner, the veteran 
said that she had had no incapacitating episodes of her 
cervical spine disability requiring bedrest and treatment by 
a physician over the previous 12 months.  Range of motion in 
the cervical spine was 30 degrees of cervical flexion and 30 
degrees of backward extension.  Lateral flexion was 40 
degrees in each direction accompanied by complaints of mild 
pain at the base of the neck.  There were no muscle spasms in 
the neck or back.  Lateral rotation was 60-70 degrees.  Deep 
tendon reflexes were present bilaterally.  The examiner noted 
that an MRI conducted in July 2002 showed a disc bulge at C5-
6 just to the left of the lateral recess with a couple of 
osteophytes.  There was degenerative disc disease at C6and C7 
with mild canal stenosis.  

The diagnosis was degenerative disc disease of the cervical 
spine.  It was said that the condition would cause weakened 
motion and fatigue due to pain.  Incoordination was not a 
feature, but range of motion would be decreased with 
exacerbation with increased use and pain would also cause 
weakness.  The doctor was not able to comment regarding 
increased disability due to flare-ups since these would vary 
in intensity.  

On VA orthopedic examination in December 2003 the veteran 
complained of intermittent posterior cervical pain associated 
with frequent diffuse radiation down both upper extremities 
as well as numbness and tingling of both hands.  It was said 
that the pain was intensified by activity and eased by 
traction. It was said that the veteran took Motrin with some 
relief, but she was forced to avoid most strenuous activity.  
Examination of the spine revealed mild diffuse tenderness, 
but no crepitus or paraspinal spasm.  The veteran had 25 
degrees of forward flexion of the cervical spine and 25 
degrees of backward extension.  Right and left lateral 
flexion was 40 degrees and right and left rotation was 35 
degrees.  There was no evidence of pain on motion.  There was 
normal grip and grasp in each hand and fine and gross 
manipulation was normal.  No thenar or hypothenar atrophy was 
found.  The diagnosis was chronic strain, cervical spine.  
The examiner commented that there was no evidence of weakened 
movement, excess fatigability or incoordination.  There was 
no evidence that pain decreased motion.  


II.  Evaluation in Excess of 10 Percent for 
Cervical Spine Disability 
                   Prior to September 26, 2003   

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran has been assigned a 10 percent disability for her 
cervical spine disability prior to September 26, 2003 under 
the provisions of 38 C.F.R. § 4.71(a) Diagnostic Code 5290.  
Under the criteria of Diagnostic Code 5290, slight limitation 
of motion of the cervical spine warrants a 10 percent rating. 
Moderate limitation of motion is assigned a 20 percent 
rating; and severe limitation of motion warrants a 30 percent 
evaluation.  

Review of the record indicates that the range of motion in 
the veteran's cervical spine was found to be essentially 
normal on a VA examination in November 1998.  Evaluations 
conducted during VA treatment in 2000 and 2001 showed only a 
mild restriction in cervical spine rotation.  A VA 
examination conducted in April 2003 showed 30 degrees of 
cervical flexion and 30 degrees of backward extension.  
Lateral flexion was 40 degrees in each direction accompanied 
by complaints of mild pain at the base of the neck.  Lateral 
rotation was 60-70 degrees.  In regard to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and the decision of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) the Board notes that 
weakened motion, decreased cervical spine motion and fatigue 
due to pain was reported on this examination but even, with 
consideration of the above reported symptomatology, it is the 
opinion of the Board that the limitation of motion shown to 
be due to the veteran's service connected cervical spine 
disability prior to September 26, 2003 was no more than 
slight. Therefore the veteran's cervical spine disability 
warranted no more than a 10 percent rating under the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5290, 
prior to September 26, 2003.  

The Board notes that the veteran was also found to have 
symptoms of degenerative disc disease of the cervical spine 
prior to September 26, 2003.  It is noted in this regard that 
the VA promulgated new regulations amending the rating 
criteria for intervertebral disc syndrome, effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (codified at 38 C.F.R. pt. 4).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See 38 U.S.C.A. § 
5110(g)(West 2002).  Thus, in this case, only the previous 
version of the rating criteria may be applied through 
September 26, 2003.  As of September 23, 2002, the Board will 
apply whichever version of the rating criteria is more 
favorable to the veteran.  The Board notes that the RO has 
provided the veteran with the old and revised versions of the 
regulations regarding intervertebral disc syndrome.

Under the regulations applicable prior to September 23, 2002, 
a 10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(2002).

Under the revised criteria, VA is to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent is warranted. Incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrants a 40 percent rating.  Id.

It is noted that VA neurological examinations and clinical 
evaluations conducted during the period prior to September 
26, 2003 showed no objective signs, findings, or diagnoses 
indicative of any significant neurological disability that 
can be associated with the veteran's cervical spine 
disability.  Therefore this aspect of the new criteria for 
evaluating intervertebral disc syndrome is not for 
application.  

After a review of the evidence in conjunction with 
consideration of both the new and old rating criteria for 
evaluating intervertebral disc syndrome, the Board must 
conclude that an evaluation in excess of 10 percent would not 
be warranted under either the old or new criteria for 
evaluating intervertebral disc syndrome prior to September 
26, 2003.  There is no clinical evidence indicating that the 
veteran's symptoms of intervertebral disc syndrome were more 
than slight at any time during the applicable period prior to 
September 26, 2003.  The record contains no medical evidence 
indicating that the cervical spine disability produced 
symptoms of moderate intervertebral disc syndrome with 
recurring attacks during the applicable period.  Moreover, 
the evidence does not show that the veteran ever experienced 
an incapacitating episode of cervical spine disability, which 
required bed rest and treatment by a physician during the 
relevant time span.  

In view of the above, an evaluation in excess of 10 percent 
for the veteran's cervical spine disability is not warranted 
prior to September 26, 2003.  

III.	Evaluation in Excess of 20 Percent for 
Cervical Spine
               Disability From September 26, 2003   

The veteran is currently in receipt of a 20 percent rating 
for her cervical spine disability under the criteria for her 
cervical spine disability, effective September 26, 2003.  
Effective on that date, the rating criteria for evaluating 
disability in the entire spine was revised.  Under the 
revised criteria a 20 percent rating is warranted if there is 
forward flexion in the cervical spine greater than 15 
degrees, but not greater than 30 degrees or, a combined range 
of motion not greater than 170 degrees or, muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such scoliosis, reversed lordosis, 
abnormal kyphosis.  An evaluation of 30 percent is warranted 
if the evidence demonstrated that forward flexion in the 
cervical spine was limited to 15 degrees or less or, if there 
is favorable ankylosis.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5237.  

Review of the evidence for the relevant period indicates that 
the veteran had 25 degrees of forward flexion of the cervical 
spine and 25 degrees of backward extension on a December 2003 
VA orthopedic examination.  At that time right and left 
lateral flexion was 40 degrees and right and left rotation 
was 35 degrees.  There was no evidence of pain on motion and 
the examiner also commented that there was no evidence of 
weakened movement, excess fatigability or incoordination.  
There was no evidence that pain decreased motion.  
Symptomatology of this extent warrants no more than the 20 
percent rating currently assigned under 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5237 since the evidence does not demonstrate 
that the veteran's cervical spine flexion is limited to 15 
degrees or less and the veteran's cervical spine is obviously 
not ankylosed.  

As noted in the previous section of this decision the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5290 in 
effect prior to September 26, 2003, may also be utilized in 
evaluating the current symptomatology of the veteran's 
cervical spine disability.  See Karnas, supra.  However, the 
cervical spine limitation of motion in demonstrated on and 
after September 26, 2003 cannot be considered to be more than 
moderate.  There is no clinical evidence of a severe degree 
of limitation of motion in the cervical spine required for a 
30 percent rating under Diagnostic Code 5290, in effect prior 
to September 26, 2003.  Moreover, since the evidence does not 
demonstrate a severe degree of symptomatology due to cervical 
disc disease and since neither a significant degree of 
neurological disability nor any incapacitating episodes of 
intervertebral disc syndrome have been demonstrated since 
September 26, 2003, a current evaluation in excess of 20 
percent for the veteran's cervical spine disability is also 
not assignable under either the old or the current criteria 
for the evaluation of intervertebral disc syndrome.  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of trauma to the cervical spine with radiculopathy 
at C-6, C-7, and C-8 bilaterally prior to September 26, 2003 
is denied.  

Entitlement to an evaluation in excess of 20 percent for 
residuals of trauma to the cervical spine with radiculopathy 
at C-6, C-7, and C-8 bilaterally on and after September 26, 
2003 is denied.  




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



